Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered December 5, 1986, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find that none of the issues raised on appeal require a reversal of the judgment and a new trial. Bracken, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.